ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_03_FR.txt. OPINION DISSIDENTE DE M. HACKWORTH
[Traduction]

Le différend qui oppose le Royaume-Uni à l'Iran, dans son
stade actuel, porte exclusivement sur le point de savoir si la Cour
est compétente pour connaître de la demande du Royaume-Uni,
suivant laquelle son ressortissant, l’Anglo-Iranian Oil Company,
du fait de la nationalisation de ses biens intervenue en Iran en
1951, n'aurait pas été traité conformément au droit international.
L’Iran conteste que la Cour soit compétente pour connaître de
cette demande, ce que soutient le Royaume-Uni,

Le 2 octobre 1930 a été signée la déclaration de l’Iran portant
acceptation de la compétence obligatoire de la Cour permanente
de Justice internationale, conformément à l’article 36 de son
Statut (déclaration valable aujourd’hui pour la présente Cour,
en vertu de l’article 36, paragraphe 5, de son Statut). Cette décla-
ration fut approuvée par une loi du 14 juin 1931, la ratification
de la déclaration étant notifiée à la Société des Nations le 19 sep-
tembre 1932.

Le passage pertinent de la déclaration énonce que la juridiction
obligatoire de la Cour est acceptée, sous condition de réciprocité,
à l'égard de

«.... tous les différends qui s’éléveraient après la ratification de la
présente déclaration, au sujet de situations ou de faits ayant
directement ou indirectement trait à l’application des traités ou
conventions acceptés par la Perse et postérieurs a la ratification
de cette déclaration ».

Le présent différend dépend du point de savoir si la déclaration
vise en général les traités et conventions auxquels l'Iran est partie,
ou seulement ceux d’entre eux auxquels l’Iran est devenue partie
après la ratification de la déclaration.

*
* *

Je suis d’accord pour admettre avec la Cour que la déclaration
ne s’applique qu’aux traités et conventions acceptés par l'Iran
postérieurement à la ratification de sa déclaration. Pour arriver
à cette conclusion, je n’estime toutefois pas qu'il soit nécessaire
ou même admissible, de la part de la Cour, de se fonder sur la
loi adoptée par le Parlement iranien, portant approbation de la
déclaration, en tant que preuve de l'intention du Gouvernement
de l'Iran ; en effet, il s’agissait là d’un acte unilatéral d'un corps
législatif, acte qui n'avait pas été porté à la connaissance des
autres nations. Les tribunaux nationaux peuvent naturellement
se servir de tels actes à des fins internes, mais la présente Cour

47
OPINION DISSIDENTE DE M. HACKWORTH 137

doit examiner les déclarations publiques faites par des États à
des fins internationales ; elle ne saurait recourir à des textes
législatifs internes pour expliquer les ambiguïtés que comportent
des instruments internationaux. Ce point n'est pas réfuté par
l'affirmation qu'il s'agissait là d’une loi publique, accessible après
1933 aux personnes qui auraient pu avoir la prévoyance et les
facilités nécessaires pour l’examiner. Lorsqu'un État dépose
auprès d’un organisme international un document tel que la
déclaration portant acceptation de la compétence obligatoire de
la Cour, document dont on peut s'attendre que d’autres États
l’invoqueront, ceux-ci sont fondés à l’accepter à sa valeur nominale.
Ils ne sont pas tenus de se référer au droit interne de l’État
dont il s'agit pour rechercher une explication quant au sens ou
à la portée de l'instrument international. Une telle méthode,
dans de nombreux cas, conduirait à la plus grande confusion.
Il ne s’agit pas en l'espèce de recourir aux travaux préparatoires
d'un accord bilatéral ou multilatéral en vue d’en expliquer certaines
ambiguités. Si la loi du Parlement avait été jointe en annexe à
l'instrument de ratification déposé par l'Iran auprès de la Société
des Nations, une situation différente se serait présentée. D'autres
Etats auraient ainsi été au courant de la divergence existant entre
la déclaration et l'acte d'approbation. Mais il n’en fut pas ainsi.

Je suis également d'accord avec la Cour pour admettre que
l’acte de concession de 1933 entre l’Iran et l’Anglo-[ranian Oil
Company, Limited, ne saurait être considéré comme un traité ou
une convention au sens du droit international ; par conséquent, il ne
saurait être considéré comme entrant dans le cadre de la déclaration
de l'fran.

*
at *

A mon regret, je ne puis me rallier à la conclusion de la Cour
selon laquelle le Royaume-Uni n’est pas fondé 4 invoquer a des
fins juridictionnelles, en vertu des clauses de la nation la plus
favorisée figurant dans des traités antérieurs conclus entre le
Royaume- Uni et l’Iran, les dispositions de traités conclus par l’Iran
avec d’autres pays postérieurement à la ratification de la déclara-
tion portant acceptation de la compétence de la Cour.

A mon avis, la conclusion selon laquelle le traité contenant la
clause de Ja nation la plus favorisée constitue le traité de base sur
lequel le Royaume-Uni doit se fonder, équivaut à mettre l'accent
sur le faux traité et à perdre de vue le point principal. La demande
du Gouvernement du Royaume-Uni est fondée sur le fait que l'Iran
n'a pas accordé à un ressortissant britannique, |’Anglo-Iranian Oil
Companv, les avantages du droit international ; en conséquence,
la Compagnie aurait souffert un déni de justice. Les dispositions
relatives à l’application des principes du droit international ne
doivent pas être recherchées dans la clause de la nation la plus

48
OPINION DISSIDENTE DE M. HACKWORTH 138

favorisée figurant dans les traités anciens de 1857 et de 1903
conclus entre l'Iran et le Royaume-Uni ; elles apparaissent dans
les traités plus récents, conclus entre l'Iran et le Danemark en 1934,
entre l'Iran et la Suisse, la même année, ainsi qu'entre l'Iran
et la Turquie en 1937. Ce sont ces traités et non la clause de la
nation la plus favorisée que nous devons examiner pour déterminer
quels sont les droits des ressortissants britanniques en Iran. Ce sont
ces derniers traités qui sont les traités de base. La clause de la
nation la plus favorisée figurant dans les traités antérieurs se
borne à mettre en œuvre le système conventionnel dont il s’agit en
l'espèce. C’est l'intermédiaire dont découlent les avantages accordés
en vertu des traités postérieurs. Ce sont dans ces traités postérieurs
que nous trouvons la ratio decidendi de la présente espèce.

Cette conclusion ressortira plus clairement d’un nouvel examen
des dispositions conventionnelles, à ia lumière des considérations
qui précèdent.

L'article IX du traité de paix conclu le 4 mars 1857 entre la
Grande-Bretagne et la Perse, prévoit ce qui suit :

[Traduction] «Les Hautes Parties contractantes s'engagent à
ce que dans l'établissement et la reconnaissance des consuls géné-
raux, consuls, vice-consuls et agents consulaires, chacune d'elles
sera placée dans les territoires de l’autre sur le pied de la nation la
plus favorisée et 4 ce que le traitement appliqué 4 leurs sujets
respectifs et à leur commerce sera à tous égards placé sur la base
du traitement appliqué aux ressortissants et au commerce de la
nation la plus favorisée. »

Des dispositions analogues figurent à l’article 2 de la convention
commerciale du 27 mai 1903 entre les deux pays.

Il ne s’agit pas là d’une clause unique de la nation la plus favo-
risée, clause qui serait propre à un régime capitulaire tel que celui
qui existait en Perse à cette époque. II s’agit d'une clause de nature
entièrement réciproque. C’est une disposition d’une espèce qu’on
retrouve dans beaucoup de traités de commerce et de navigation,
anciens et modernes. Mais plus significatif encore est le fait qu’en
1928, à une époque où la Perse mettait fin aux privilèges extra-
territoriaux des étrangers, intervint un échange de notes, à la date
du ro mai, entre le ministre britannique en Perse et le ministre
adjoint des Affaires étrangéres de la Perse. En vertu de cet échange
de notes, il fut convenu que les dispositions de la nation la plus
favorisée, figurant a l’article 9 du traité de 1857, demeureraient en
vigueur. Ce point n’a pas été contesté par l'Iran.

L'article IV du traité d'amitié, d'établissement et de commerce,
conclu entre l'Iran et le Danemark le 20 février 1934, énonce ce qui
suit :

« Les ressortissants de chacune des Hautes Parties contractantes
seront, sur le territoire de l’autre, reçus et traités, relativement à
leur personne et à leurs biens, conformément aux principes et à

49
OPINION DISSIDENTE DE M. HACKWORTH 139

la pratique du droit commun international. Ils y jouiront de la
plus constante protection des lois et des autorités territoriales pour
leur personne et pour leurs biens, droits et intérêts. »
Des dispositions analogues figurent à l’article premier de la
convention d'établissement du 25 avril 1934 entre l’Iran et la Suisse,

t à l’article premier de la convention d'établissement du 14 mars

1937 entre l’Iran et la Turquie.

Il est donc clair, en prenant comme critère le traité conclu avec
le Danemark, que les ressortissants et les biens danois, sur le terri-
toire de l'Iran, ont le droit, selon l’article IV du traité de 1934,
d’être traités « conformément aux principes et à la pratique du droit
commun international ».

En vertu des clauses de la nation la plus favorisée, citées plus
haut, le Royaume-Uni est fondé à réclamer pour les ressortis-
sants britanniques en Iran un traitement non moins favorable que
celui promis par l'Iran aux ressortissants danois.

Le Gouvernement du Royaume-Uni a soutenu que le traitement
accordé par l’[ran à ]’Anglo-Iranian Oil Company n’est pas conforme
aux exigences du droit international, et il a invoqué à cet égard le
traité conclu avec le Danemark.

La Cour n’est pas appelée à dire si cette thèse est fondée ou non.

En ce moment il lui suffit de décider si ces dispositions convention-
nelles, souscrites pas l'Iran, font entrer l’affaire dans le cadre de
la déclaration iranienne portant acceptation de la compétence obli-
gatoire de la Cour.
Je suis volontiers d'accord avec la majorité pour admettre que
les clauses de la nation la plus favorisée figurant dans les traités
antérieurs et les dispositions des traités plus récents sont corréla-
tives et doivent être considérées dans leur ensemble pour qu’il soit
possible de réclamer les avantages accordés par ces derniers traités.
Mais je ne saurais admettre, pour les raisons qui suivent, la conclu-
sion selon laquelle la nécessité d’invoquer les traités antérieurs afin
de pouvoir réclamer les avantages accordés par les traités plus
récents, ferait obstacle à l’exercice par la Cour de sa compétence en
vertu de la déclaration iranienne. I] me semble que cela équivaut à
attacher une importance fortement exagérée aux éléments restric-
tifs de la déclaration iranienne.

On ne saurait contester le fait que la compétence de la Cour est
limitée, L’acceptation de la compétence de la part des États est un
acte purement volontaire ; il s'ensuit nécessairement qu'à moins
qu’un État n’ait accepté, par la voie d’un compromis, d’un traité
ou convention ou d’une déclaration faite en vertu de la disposition
facultative de l’article 36, paragraphe 2, du Statut, la compétence
de la Cour, celle-ci est privée de compétence.

D'autre part, lorsqu'un Etat a déposé, en vertu de la disposition
facultative de l’article 36 du Statut, une déclaration portant
acceptation de la compétence, il a. accompli un acte volontaire.

50
OPINION DISSIDENTE DE M. HACKWORTH I40

Volontairement et unilatéralement, il a fait savoir au reste du
monde qu'il était disposé à soumettre certaines catégories de
différends à l'examen judiciaire de la Cour.

L’Iran a pleinement fait usage de la liberté d'action qui lui
appartenait en vertu du Statut en déposant une déclaration,
habilement rédigée, limitée quant à sa portée à une catégorie
relativement étroite d’affaires. I] s’est en outre accordé une
garantie supplémentaire en prévoyant trois exceptions précises,
ainsi qu'une réserve (sans pertinence aux fins de la présente
affaire). Nous devons nous occuper du sens et de la portée de
cette déclaration. Nous devons nous occuper plus précisément
du sens de l’engagement, pris par l'Iran, d'accepter la compétence
de la Cour pour les différends s’élevant après la ratification de
la déclaration, au sujet de situations ou de faits

«…. ayant directement ou indirectement trait à l'application des
traités ou conventions acceptés par la Perse et postérieurs à la
ratification de cette déclaration ».

Il est notoire que ce différend s’est élevé après la ratification
de la déclaration. Il est également notoire qu’il a trait « directement
ou indirectement» à l'application de traité ou conventions
acceptés par l'Iran. La question essentielle est celle de savoir si
les traités ou conventions invoqués par le Royaume-Uni ont été
acceptés par l'Iran «postérieurement a la ratification» de la
déclaration.

Il ne rentre pas dans les fonctions de la Cour d'attribuer à
une telle déclaration une signification plus large ou plus restrictive
que celle que l’État lui-même a jugé approprié de lui donner.
Notre tâche consiste à rechercher le sens ordinaire et raisonnable
qui correspond le plus étroitement aux intentions de l'État telles
qu'elles sont traduites par la terminologie qu’il a lui-même employée.

Or, rien dans la déclaration de l'Iran ne me permet de
croire qu'un acte fondé sur elle doive trouver sa justification
exclusive dans un unique traité. Rien ne permet de croire
qu’il soit nécessaire qu’un tel acte soit fondé sur un traité conclu
entre l’État demandeur et l’État défendeur. Bien que la rédaction
de la déclaration ait fait l’objet de précautions méticuleuses,
celle-ci ne précise pas de telles conditions, non plus qu'elle ne
précise qu'au cours de l'examen d’un différend relatif à l’appli-
cation d’un traité ou convention accepté par I’ Iran postérieurement
à la ratification de la déclaration, un traité antérieur ne pourrait
pas être utilisé. I] y aurait d’ailleurs eu la une curieuse limitation.
Tout ce que la déclaration exige pour que le différend rentre dans
la compétence de la Cour, c’est qu’il ait trait à l’application des
«traités ou conventions acceptés par l'Iran» postérieurement à
la ratification de la déclaration, et rien de plus.

Le traité conclu avec le Danemark correspond à cette analyse.
C’est dans ce traité, et non dans la clause de la nation la plus

51
OPINION DISSIDENTE DE M. HACKWORTH I4I

favorisée, qu'il faut rechercher les droits matériels des ressor-
tissants britanniques. Jusqu'au moment de la conclusion de ce
traité, les clauses de la nation la plus favorisée figurant dans les
traités conclus entre la Perse et la Grande-Bretagne n'étaient
en fait que des promesses de non-discrimination, encore que des
promesses ayant valeur obligatoire. Elles visaient des droits in
futuro. Il s’agissait d’un droit de réclamer quelque chose, mais
c’était un commencement de droit. Ce droit ne pouvait se rattacher
à rien, jusqu'au moment où certains avantages seraient accordés
à des ressortissants d’un autre Etat. Mais lorsque, en vertu du
traité de 1934, l’Iran accorda aux ressortissants danois le droit
de réclamer un traitement conforme « aux principes et à la pratique
du droit commun international», ce droit est alors ifso facto
devenu accessible aux ressortissants britanniques. Ce nouveau
droit — fondé sur les principes du droit international -- a pris
naissance, non en vertu des traités antérieurs considérés isolément
ou même à titre principal, mais en vertu de ces traités auxquels
s’ajoutaient les nouveaux traités qui leur donnèrent la vitalité
nécessaire. Le nouveau traité est, en droit comme en fait, la
source des droits nouvellement acquis.

*
* *

En résumé, le Royaume-Uni a le droit de réclamer les avantages
du traité danois de 1934. Peu importe que ce droit fit acquis
par le jeu de la clause de la nation la plus favorisée figurant dans
un traité conclu antérieurement 4 la ratification de la déclaration
iranienne. Le point important, c’est qu'il s’agit là d’un droit
acquis postérieurement à la ratification de ladite déclaration.
C'est le traité postérieur, et non la clause de la nation la plus
favorisée, qui comporte l’assurance qu’on cherche à invoquer. La
conclusion selon laquelle la Cour n’est pas compétente équivaut,
à mon avis, à donner aux éléments restrictifs de la déclaration
de l'Iran une portée plus vaste que ne le permet sa terminologie.

(Signé) HACKWORTH.

52
